DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 09/19/2022 is acknowledged. Claim 1 is amended herein to incorporate the features of dependent claim 2, now canceled. 
  	Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the first step includes a step of rotationally applying a plurality of times the first laser beam to an inside of a cell, which is a part of the identification mark area, from outside to inside of the cell in a circular or polygonal spiral form” (fig.4 shows the laser beam scans from the outer side to the inner side of the cell inside the cell 3. See para.0078 instant publication application). must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “wherein the first step includes a step of rotationally applying a plurality of times the first laser beam to an inside of a cell, which is a part of the identification mark area, from outside to inside of the cell in a circular or polygonal spiral form” at lines 10-12. It is unclear as to how the first beam apply inside of a cell would also allow the beam from outside to inside of the cell because “outside of the cell” is not inside the cell. As best understood, fig.4 shows the laser beam scans from the outer side to the inner side of the cell inside the cell 3. See para.0078 instant publication application. For examining purpose, examiner has interpreted the above claim limitation to “wherein the first step includes a step of rotationally applying a plurality of times the first laser beam to an inside of a cell, which is a part of the identification mark area, from the outer side to the inner side of cell in a circular or polygonal spiral form”.
 	Claim 7 recites “a third laser beam a plurality of dotted first recesses”. It is unclear as to how the third laser beam in relation to a plurality of dotted first recesses.




Allowable Subject Matter
 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 	The following is a statement of reasons for the indication of allowable subject matter:  Kato et al. (WO2017002605), JP 2008189956 (IDS filed on 04/11/2020) and Arai (US 2007/0075059). 

 	Kato et al. teaches two opposite steps. Kato et al. discloses “a method for laser-marking an first step of flattening the surface within the identification mark area  	“a second step of forming a plurality of dotted recesses with a predetermined depth in an identification mark area of a surface of an iron-based sintered body with a first laser beam” (on page 4, i.e., After the base processing, as shown in FIG. 6C, a marking process is performed in which a dot recess 15 that is recessed in a direction perpendicular to the base surface 14 is formed by laser processing); and “wherein the first step includes a step of rotationally applying a plurality of times the first laser beam to an inside of a cell, which is a part of the identification mark area, from the outer side to the inner side of cell in a circular or polygonal spiral form” (Please see 35 USC 112 rejection above for interpretation. On page 4, forming one dot recess 15 is a trajectory X that draws a rectangular spiral from the outside to the inside as shown in FIG. 7 … It has a plurality of dot recesses 15 that are recessed from the protrusion 21 at a position. A rectangular spiral is considered as “polygonal spiral form”).  However, in contrast, the claim requires “a first step of forming a plurality of dotted recesses with a predetermined depth in an identification mark area of a surface of an iron-based sintered body with a first laser beam and a second step of flattening the surface within the identification mark area other than the dotted recesses with a second laser beam”. This suggest sequentially order of a first step and a second step as set forth in claim 1. 
 	JP 2008189956 teaches iron-based material for workpiece (para.0018, i.e., iron-based chromium mo steel and nickel).
 	Arai teaches “the first laser beam has an irradiation energy per unit area greater than an irradiation energy per unit area of the second laser beam” (para.0021, i.e., i.e., the beam diameter and energy density that cause no delamination of the copper layer and insulating layer and that allow the copper layer having no overhang in machining the copper layer are 30 .mu.m or less (ideally 25 .mu.m or less) and 14 J/cm.sup.2 or less (or ideally 10 J/cm.sup.2 or less) … the quality of the hole is not damaged even if the pulses are successively irradiated in a range of machining only the copper layer and that in machining the insulating layer, the quality of the sidewall is improved and the bottom diameter of the hole may be brought closer to the entrance diameter with energy density of 1.5 J/cm.sup.2 or less (or ideally 1.0 J/cm.sup.2 or less). Arai teaches the laser beam intensity is adjustable at different steps such that laser irradiating at 14 J/cm.sup.2 can be a first step and then irradiating 1.5 J/cm.sup.2 can be a second step).


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761